Citation Nr: 1713290	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from December 2003 to January 2005.  He also had a period of active duty for training (ACDUTRA) with the Army Reserve from January 1974 to May 1974.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied entitlement to a TDIU.

In March 2016, the Board denied the claim for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In September 2016, the Court set aside the Board's March 2016 decision and remanded the case for readjudication in compliance with directives specified in a September 2016 Joint Motion filed by counsel for the Veteran and VA.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: lumbar myositis, rated 40 percent disabling; degenerative changes of the left shoulder acromioclavicular joint, rated 20 percent disabling; right shoulder acromioclavicular joint arthrosis, rated 20 percent disabling; and arterial hypertension, rated 10 percent disabling.  His combined disability rating is 70 percent.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities, alone, preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).

As the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

In the present case, the Veteran is service-connected for the following disabilities: lumbar myositis, rated 40 percent disabling; degenerative changes of the left shoulder acromioclavicular joint, rated 20 percent disabling; right shoulder acromioclavicular joint arthrosis, rated 20 percent disabling; and arterial hypertension, rated 10 percent disabling.  His combined disability rating is 70 percent.  Hence, he meets the percentage requirements for a TDIU.  See Id.  The remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

A May 2005 "Disabled Veterans Application for Vocational Rehabilitation" form (VA Form 28-1900), VA treatment records dated in September and October 2005, and VA examination reports dated in March 2005, October 2006, March 2007, and March 2009 reflect that the Veteran reported that he experienced back pain, fatigue, stiffness, weakness, and muscle spasms, bilateral shoulder pain/discomfort, weakness, tenderness, and decreased speed of joint motion, and right shoulder muscle spasms.  The shoulder pain was intermittent, 3-9/10 in intensity, occurred mostly with shoulder movements (including shoulder elevation) and while performing exercises (including jogging), and increased when the shoulders were raised above shoulder height.  Severe flare ups of back symptoms occurred approximately 3 times per week, lasted for hours at a time, were precipitated by prolonged standing, were alleviated with medications and bed rest, and resulted in difficulty with prolonged sitting and standing.  Also, severe flare ups of shoulder symptoms occurred on a weekly basis, lasted for hours at a time, were precipitated by jogging and repetitive movements, were alleviated with rest and medication, and limited the Veteran's ability to exercise and use a bullet proof vest at work.  He was employed on a full time basis as a police officer.  As a result of his shoulder disabilities, he experienced discomfort while wearing a bullet proof vest at work and increased shoulder pain while performing target practice with his firearm. 

Examinations revealed lumbar spine and bilateral shoulder pain (including shoulder pain at rest) and tenderness, spinal and bilateral shoulder muscle spasms, mild left shoulder weakness, left shoulder crepitus and guarding of movement, lumbar flattening and lordosis, and painful and limited spinal and bilateral shoulder motion.  The Veteran was diagnosed as having right acromioclavicular joint arthrosis, right shoulder impingement syndrome and bursitis, right trapezius and lumbar myositis, degenerative changes of the left shoulder acromioclavicular joint, a left shoulder sprain, left shoulder impingement syndrome, chronic low back pain with paralumbar muscular spasm, and uncontrolled arterial hypertension.  He had not lost any time from work due to his disabilities and he reported during a March 2007 VA spinal examination that his back disability did not cause any job limitations.  His shoulder disabilities, however, had significant effects on his occupation in that he experienced difficulty lifting and carrying objects, using a bullet proof vest, decreased mobility, decreased manual dexterity, decreased upper extremity strength, and pain.  As a result, he was assigned different duties at work.
The Veteran reported on a March 2010 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he had a high school education and that he retired as a police officer in May 2009.  He retired due to his years of service and not due to disability.  Nevertheless, he contended that his service-connected disabilities prevented him from securing or following any substantially gainful occupation.

The reports of VA shoulder, back, and hypertension examinations dated in May 2010 indicate that the Veteran reported that he experienced progressively worsening hypertension and shoulder and back disabilities.  His disabilities resulted in bilateral shoulder pain while performing overhead activities, bilateral shoulder weakness, decreased speed of shoulder motion, locking episodes of the shoulders (several times a week), shoulder tenderness, constant low back pain, spinal stiffness and muscle spasms, and decreased spinal motion.  Moderate flare ups of shoulder symptoms occurred on a weekly basis, lasted for hours at a time, were precipitated by cold/rainy weather, performing overhead activities, and lifting heavy objects, and were alleviated with rest and medications.  Moreover, severe flare ups of back symptoms occurred every 2 to 3 weeks, lasted for hours at a time, were precipitated by prolonged sitting and standing, ambulation, and cold/rainy weather, and were alleviated with rest and medications.  The Veteran was able to walk more than 1/4 a mile, but was unable to walk a mile due to his back disability.

Examinations revealed bilateral shoulder tenderness and guarding of movement, left shoulder weakness, lumbar flattening, spinal spasms and tenderness, and painful and limited motion of the shoulders and thoracolumbar spine.  The Veteran was diagnosed as having bilateral shoulder degenerative joint disease, right shoulder acromioclavicular joint arthrosis, left shoulder acromioclavicular joint arthritis status post arthroscopy, bilateral shoulder impingement syndrome, left shoulder rotator cuff tear, bilateral shoulder calcific enthesopathy, lumbar myositis, lumbar muscle spasm, lumbar spondylosis, and hypertension.  He retired in May 2009 because he was eligible by age or duration of work.


The physician who conducted the May 2010 VA shoulder and back examinations opined that the Veteran was able to obtain a gainful job with light duty precautions (no lifting and avoidance of bilateral shoulder overhead activities) and special accommodations.  There was no further explanation or rationale provided for this opinion.

The physician who conducted the May 2010 VA hypertension examination opined that the Veteran's hypertension did not render him unemployable.  There was no specific explanation or rationale provided for this opinion.

In a January 2017 vocational assessment, vocational expert W.T. Cody, MS reported that he reviewed pertinent documents in the Veteran's claims file (including the reports of the VA examinations identified above) and the written responses to questions that were submitted to the Veteran.  Based upon his review of this evidence, he explained that the Veteran experienced difficulty with reaching forward due to his service-connected back and shoulder disabilities, that he was only able to sit for 30 minutes at a time, and that he was only able to stand for 15 minutes at a time.  He had good and bad days with his back and shoulder disabilities.  He experienced less pain during the good days (which occurred approximately 3 days per month), but was unable to do anything and did not go far from home on bad days (which occurred approximately 20 days or more per month) due to restrictions caused by his back disability.  His inability to do anything on a regular and consistent basis would be a problem in performing a simple job.  Even if his only job requirement was to have consistent attendance, he would nonetheless be unable to attend any job on a consistent enough basis to be able to maintain the job.  His service-connected physical disabilities (primarily his back disability) would cause him to be absent from his job more often than would be tolerated by an employer.  He often made plans to attend various activities, but was forced to cancel such plans due to his service-connected disabilities.  This happened at least four times each week.

The vocational expert further reported that the Veteran had a high school education and that he was employed as a police officer for an extended period of time until May 2009.  During his employment he was responsible for performing police activities and this skilled job was performed at the very heavy level of physical demand.  The police skills that he acquired through the performance of his employment transferred to medium level security jobs.  The vocational expert then summarized the relevant evidence in the Veteran's claims file (as set forth above) and explained that reliability is the most important factor in performing any level of work activity.  The level of reduced ability that was caused by the Veteran's service-connected disabilities compromised his reliability to such an extent that he was unable to secure and follow a substantially gainful occupation.  A person is not able to effectively perform any kind of work activity if he or she cannot reliably get to their job at the scheduled time.  Therefore, based upon a review of the Veteran's education, his work history, and the limitations caused by his service-connected disabilities and the fact that there was no job in the local or national economies that the Veteran was able to perform, it was likely ("at least as likely as not") that he was precluded from securing and following a substantially gainful occupation and had been unable to do so since his last employment ended in May 2009.  

Moreover, if the Veteran was working, he would only be able to stand for 15 to 30 minutes.  This limitation would only allow for the performance of sedentary work activity and the Veteran had no experience in or skills that transfer to sedentary work.  Therefore, only unskilled sedentary work would be appropriate for the Veteran.  There are approximately 138 million jobs in the economy and only a fraction of those jobs (approximately 400) are geographically close to the Veteran.  The jobs available to the Veteran are precluded because of his inability to reliably attend a job.  Also, he would be unable to perform unskilled sedentary work because of the limitations caused by his service-connected shoulder disabilities.  Performing unskilled sedentary work requires the free and unrestricted ability to use one's upper extremities for reaching and handling on at least a frequent basis.  The Veteran experienced problems with reaching due to his service-connected shoulder disabilities and there was clinical evidence of decreased speed of joint motion and decreased strength.  Overall, his service-connected shoulder disabilities impacted his ability to perform occupational activities because they resulted in decreased mobility, decreased manual dexterity, and problems with lifting and carrying.
Lastly, the vocational expert acknowledged the findings of the examiner who conducted the May 2010 VA shoulder and back examinations that the Veteran was able to perform work activities with "light duty precautions," including "no lifting" and "special accommodations."  Despite these findings, the vocational expert explained that the Veteran would not able to secure and follow any job in the United States economy that involved no lifting and that there are no jobs that involve no lifting.  Also, any kind of special accommodations cannot be guaranteed in any job in the economy.  In sum, the Veteran was precluded from securing and following a substantially gainful occupation due to the combined effects of his service-connected lumbar spine and bilateral shoulder disabilities because there are no jobs in the local or national economies that he would be able to perform.

The Board acknowledges that the Veteran retired in May 2009 because he was eligible due to his years of service and that there is no evidence of any time lost from work due to his service-connected disabilities.  Nevertheless, he did report some occupational limitations due to his shoulder disabilities (including difficulty wearing a bullet proof vest and using his firearm at the shooting range), the examiners who conducted the VA examinations identified above identified certain occupational limitations caused by the service-connected shoulder disabilities (i.e., problems with lifting, carrying, manual dexterity, and mobility), and there is no evidence of gainful employment after May 2009.  The only reported employment history has involved physical employment as a police officer, the Veteran contends that he is unable to work due to his service-connected shoulder and back disabilities, and he has reported frequent flare ups of his back and shoulder disabilities that are moderate to severe and which further impair his ability to perform physical activities.  Additionally, the vocational expert explained in his January 2017 vocational assessment that the Veteran is precluded from performing both physical and sedentary employment due to the limitations caused by his service-connected disabilities.

While there are some medical opinions of record that weigh against a finding that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment, there is also the January 2017 vocational assessment that weighs in favor of such a finding.  Moreover, medical examiners are only responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The above discussion of the severity of the symptoms of the Veteran's service-connected disabilities and his educational and occupational experience, to include the medical opinions, reflects that the evidence is approximately evenly balanced on this question.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Hence, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


